Vinje, C. J.
The appellant assigns as errors:
“(1) The court erred in holding that employment of applicant, Barker, brought the appellant within the provisions of the workmen’s compensation act and made him liable to pay the compensation awarded. (2) Court erred in entering-judgment affirming award of the Industrial Commission as to applicant, Barker. (3) Court erred in holding the compensation act, as amended and construed, constitutional. (4) Court erred in affirming the findings and award as to *54a temporary total disability of twenty-three weeks and five days, and granting judgment thereon. (5) Court erred in affirming the findings and award as to a permanent partial disability equivalent to thirty-five per cent, loss of use of left hand at the wrist and granting judgment thereon.”
The first two assignments of error were passed upon adversely to appellant in the case of Pierce v. Industrial Comm. 179 Wis. 189, 190 N. W. 80, and we see no reason for changing our view as there expressed.
The contention that the compensation act is unconstitutional and contravenes sec. 1 of the Fourteenth amendment to the federal constitution was negatived in the case of Booth Fisheries Co. v. Industrial Comm. 185 Wis. 127, 200 N. W. 775, and further discussion of the subject is deemed unnecessary. We adhere to the doctrine of that case.
The record has been examined and it contains evidence to sustain the award of the Commission as to total temporary disability and as to the extent of the permanent disability. This court does not disturb an award upon questions of fact if there is any credible evidence to sustain it.
By the Court. — Judgment affirmed.